The Court,
after advisement, held that it was the proper course to place upon the record its decision as made at the trial; that the interest which the plaintiff previously had in the lands of Alexander Fulton, deceased, became terminated as a right to the use of the land by her recorded consent to accept a gross sum in lieu of dower, and the decision of the court allowing the same to her and directing satisfaction thereof out of a sale ; that thereafter her right to the funds was not dependent upon her life or death; and therefore directed the signing of the findings and entry of judgment, in accordance with the oral decision at the trial.
No appeal was taken from the order or judgment.